TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00799-CR




                                    Ronald Petree, Appellant

                                                 v.

                                  The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
          NO. 3010374, HONORABLE JON N. WISSER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Ronald Petree seeks to appeal from a judgment of conviction for aggravated sexual

assault. Sentence was imposed on November 19, 2001, after Petree pleaded guilty. Petree filed his

pro se notice of appeal three years later, on November 21, 2004. Obviously, the notice of appeal was

not timely filed. See Tex. R. App. P. 26.2(a)(1). Under the circumstances, we lack jurisdiction to

dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction.

See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996).
              The appeal is dismissed.




                                           __________________________________________

                                           Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: January 12, 2005

Do Not Publish




                                              2